          Case 1:19-cv-00386-DAT Document 49 Filed 08/18/20 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 19-386T
                                       Filed: August 18, 2020


    CAMERON GREGORY, AND
    KATHLEEN GREGORY,

                 Plaintiffs/Counter-Defendants,

    v.

    UNITED STATES,

                 Defendant/Counter-Claimant.


                                              ORDER
        On August 10, 2020, the Court issued an Opinion granting the United States’ Motion to
Dismiss, pursuant to RCFC 12(b)(1), and directing the parties to file a joint status report on or
before August 17, 2020, advising the Court as to how the United States’ counterclaims, advanced
in its Amended Answer, (ECF No. 25), should be resolved. (ECF Nos. 45 & 47). 1 On August 17,
2020, the parties timely filed their joint status report, explaining that they believe this Court lacks
subject matter jurisdiction over the United States’ counterclaims because the jurisdiction to hear
such counterclaims derives from the Court’s jurisdiction over the Complaint, which was
dismissed for lack of subject matter jurisdiction. (See ECF No. 48). The Court agrees.
        This Court’s jurisdiction over counterclaims derives from its jurisdiction over the original
claims. See Western Mgmt., Inc. v. United States, 498 Fed. Appx. 10, 14 n.3 (Fed. Cir. 2012); 28
U.S.C. §§ 1503, 2508. In this case, the Court dismissed the Plaintiffs’ Complaint for lack of
subject matter jurisdiction. (See ECF No. 47). Consequently, the Court lacks subject matter
jurisdiction over the United States’ counterclaims. Therefore, the Court hereby DISMISSES the
United States’ counterclaims, (ECF No. 25), for lack of subject matter jurisdiction, pursuant to
RCFC 12(h)(3).
        The Clerk is directed to ENTER judgment dismissing the United States’ counterclaims,
(ECF No. 25), for lack of subject matter jurisdiction, pursuant to RCFC 12(h)(3). The Clerk is
further directed to ENTER final judgment for Defendant, the United States. Each party shall
bear its own costs.

         IT IS SO ORDERED.

                                                               s/ David A. Tapp
                                                               DAVID A. TAPP, Judge

1
 This opinion was reissued on August 17, 2020 to correct certain typographical errors. (See ECF
No. 47).
